IN THE SUPREME COURT OF THE STATE OF NEVADA


                PETER JASON HELFRICH,                                  No. 84388
                Petitioner,
                                                                        Fi 1       r
                vs.                                                         tar
                KIRK VITTO; AND THE STATE OF
                NEVADA,
                Res s ondents.

                                      ORDER DENYING PETITION

                             This is an original pro se petition for a writ of mandamus that
                would direct respondents to act in a federal case. Having considered the
                petition, we are not persuaded that our extraordinary and discretionary
                intervention is warranted. Pan u. Eighth Judicial Dist. Court, 120 Nev.
                222, 228, 88 P.3d 840, 844 (2004); Smith v. Eighth Judicial Dist. Court, 107
                Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991). Additionally, we decline
                to intervene because petitioner failed to submit an adequate appendix for
                our review. See NRS 34.160; NRAP 21(a)(4). Accordingly, we
                             ORDER the petition DENIED.'



                                                   Parraguirre


                                                                                       J.
                                                    Hardesty


                                                                                       J.
                                                    Stiglich


                      1 We  further decline to address the notice petitioner filed on March
                16, 2022, as our decision renders it moot.

SUPREME COURT
         OF
      NEVADA


(0) I q47A
                                                                                  — t2_616
                     ce:   Peter Jason Helfrich
                           Attorney General/Carson City




SUPREME COURT
       OF
    NEVADA
                                                          2
KO 1947A    argig0